DETAILED ACTION

AIA  - Reissue
The present reissue application was filed on or after September 16, 2012 and therefore is being examined under the current AIA  reissue provisions of 35 USC 251 and 37 CFR 1,172, 1,175 and 3.73.1 

Related Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,744,266 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the 
claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Preliminary Amendment
	The preliminary amendment filed May 6, 2021 has been entered.  Accordingly, the status of the claims is as follows: Claims 1, 3, 8, 14, 15, 18, 21, 26 and 27 are amended; claims 2, 5-7, 10-13, 16, 17, 19, 20 and 23-25 remain as originally patented; claims 4 and 22 are canceled; claim 28 is newly added.

Information Disclosure Statement
	The information disclosure statement filed May 6, 2021 has been entered and the references cited therein have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-21 and 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walton et al. (U.S. Patent Application Publication No. 2008/0281266) in view of Bloom et al. (U.S. Patent Application Publication No. 2006/0264837) and further in view of Stout et al. (U.S. Patent Application Publication No. 2013/0090608).
In regard to claims 1, 3, 17, 18, 19 and 21, Walton et al. teach a syringe 11 comprised of a barrel 12 that delimits a chamber and a plunger 13 slideable along a longitudinal axis within the chamber (see Fig. 1).  The plunger 13 includes a rod, a head and a finger rest that are all in one piece and the head is sealingly received in a diameter of the chamber (see Figs. 1 and 2).  Walton et al. also teach a locking bush 28 that is force fitted axially into the chamber (see Figs. 5 and 6 and para. 0056).  The locking bush 28 extends around the rod of the plunger 13 over an angular sector greater than 180 degrees and is designed to come into contact with circumferential groove region 32 between circumferential flanges 33 and 34 on plunger 13 (see Fig. 8 and para. 0056).  The second flange 34 has a greater diameter than flange 33 so as to be prevented from passing the fingers 31 of locking bush 28 and thus the plunger 13 can not be pulled further through the locking bush 28 (see para. 0059).  Figure 1 shows that the locking bush 28 has a passage into which the plunger 13 is received and into which the plunger 13 is axially moveable.  Locking bush 28 has a split region 29 for ease of axial fitment of the bush 28 to the barrel 12 and Figure 6 shows that the locking bush 28 is comprised of two C-shaped parts (see also para. 0056).  Walton et al. are silent as to a thinned area that is deformable connecting the two C-shaped parts.  However, Bloom et al. teach a syringe 10 having a barrel 20 and a plunger 30 and a locking member 40 mounted on the plunger 30 (see Fig. 2 and para. 0043).  Locking member 40 comprises two semi-circular portions 44, 46 connected together by a hinge 48 (see Fig. 3 and para. 0044).  The hinge 48 constitutes a thinned portion that is deformable.  Bloom et al. thus teach that a thinned portion between two C-shaped portions on a locking mechanism that goes around the plunger of a syringe is well known in the art for the purpose of being able to place the locking mechanism.  Furthermore, the locking bush 28 disclosed by Walton et al. would obviously have a portion opposite the split region 29 that would deform in order for the locking bush 28 to be fitted to the barrel 12.  Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the locking bush 28 of Walton et al. with a thinned area that is deformable in order to facilitate placement of the locking bush 28.  Walton et al. also teach that locking bush 28 has a flange 30 about its periphery to mate with groove 26 on the barrel 12 to hold the locking bush 28 in position (see Figs. 4 and 5 and para. 0056).  Stout et al. teach a septum 50 that is configured to be press-fit within a hollow body and has protruding external ribs 84 around the outer surface that extend parallel to the longitudinal axis (see Figs. 2 and 3A).  The ribs 84 are plastically deformable and greater in diameter than the inner portion of the body to allow the septum 50 to collapse radially inwardly during insertion and expand into the gap 86 to retain the septum 50 within the chamber (see Fig. 3B).  Stout et al. thus teach an alternative means to the flange 30 of Walton et al. for holding a locking or sealing member in place.  Accordingly, it would have been obvious for one of ordinary skill in the are before the effective filing date of the invention to substitute the flange 30 of Walton et al. with the longitudinal external ribs 84 of Stout et al.  Thus, the locking bush 28, excluding the ribs 84 of Stout et al., would have a maximum transverse outside dimension that is less than the diameter of the barrel 12 when assembled.  
In regard to claims 2, 13, 20 and 25, Walton et al. do not disclose the material of the barrel 12 or the volume.  However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to form the barrel 12 from a plastics material having a Young’s modulus greater than 1600 MPa or a volume less than 25 mL based upon the use requirements of the device since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Bosch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In regard to claim 5, Figure 8 of Walton et al. shows that the head of the plunger 13 has a diameter at least 10% greater than a diameter of the barrel 12 when the locking bush 28 is assembled in the chamber of the barrel 12.  In regard to claims 6, 7, 23 and 24, Figure 3A of Stout et al. shows that the ribs 84 are distributed as a distance from one another around the longitudinal axis and the locking bush 28 of Walton et al., with the ribs 84 of Stout et al. applied, would have a maximum outside transverse dimension that the greater than the diameter of the chamber of the barrel 12.  In regard to claims 8 and 28, Figure 5 of Walton et al. shows that the locking bush 28 has a flange 38 to assist in alignment of the bush 28 when it is in the barrel 12 (see also para. 0058).  In regard to claim 9, see Figure 1 of Walton et al.  In regard to claims 10-12, see Figures 1, 2 and 8 of Walton et al.  In regard to claim 16, see Figure 1 of Walton et al.  

Allowable Subject Matter
Claims 14, 15, 26 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Amendments in Reissue Applications
	Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g). In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required. See MPEP § 1414.01.

The provisions of 37 CFR 1.173(b)(1), (d), (f) and (g) govern amendments to the specification (other than the claims) in reissue applications. The following guidance is provided as to the procedure for amending the specification:
a)	All amendments which include deletions or additions must be made by submission of the entire text of each added or rewritten paragraph containing the bracketing and/or underlining required by 37 CFR 1.173(d).
b)	An entire paragraph of specification text may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. 
c)	Applicant must indicate the precise point where each amendment is made. 
d)	All bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. Thus, all paragraphs which are newly added to the specification of the original patent must be submitted as completely underlined each time they are re-submitted in the reissue application.

The provisions of 37 CFR 1.173(b)(2), (c)-(e) and (g) govern amendments to the claims in reissue applications. The following guidance is provided as to the procedure for amending the claims:
a)	For each claim that is being amended, the entire text of the claim must be presented with the bracketing and/or underlining required by 37 CFR 1.173(d).
b)	For each new claim added to the reissue, the entire text of the added claim must be presented completely underlined.
c)	A patent claim should be canceled by a direction to cancel that claim. There is no need to present the patent claim surrounded by brackets.
d)	A new claim (previously added in the reissue) should be canceled by a direction to cancel that claim.
e)	Pursuant to 37 CFR 1.173(b)(2), each claim that is amended or added should include the appropriate status indicator following the claim number, e.g., “(amended)”, “(twice amended)”, “(new)”, and “(canceled)”.
f)	Pursuant to 37 CFR 1.173(c), each amendment submitted must set forth the status of all patent claims and all added claims as of the date of the submission. The status to be set forth is whether the claim is pending or canceled. 
g)	Also pursuant to 37 CFR 1.173(c), each claim amendment must be accompanied by an explanation of the support in the patent’s disclosure for all changes made in the claim(s), whether insertions or deletions. 
h)	Pursuant to 37 CFR 1.173(e), original patent claims are never to be renumbered. A patent claim retains its number even if it is canceled in the reissue proceeding, and the numbering of any added claims must begin after the last original patent claim. 
i)	Pursuant to 37 CFR 1.173(g), all bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. 
The provisions of 37 CFR 1.173(b)(3) govern amendments to the drawings in reissue applications. The following guidance is provided as to the procedure for amending drawings: 
a)	Amending the original or printed patent drawing sheets by physically changing or altering them is not permitted. 
b)	Where a change to the drawings is desired, applicant must submit a replacement sheet for each sheet of drawings containing a figure to be revised. Any replacement sheet must comply with 37 CFR 1.84 and include all of the figures appearing on the original version of the sheet, even if only one figure is being amended. Each figure that is amended must be identified by placing the word “Amended” at the bottom of that figure. Any added figure must be identified as “New”. In the event that a figure is canceled, the figure must be identified as “Canceled” and also surrounded by brackets. 
c)	All changes to the figure(s) must be explained, in detail, beginning on a separate sheet which accompanies the papers including the amendment to the drawings. 
d)	If desired, applicant may include a marked-up copy of any amended drawing figure, including annotations indicating the changes made. Such a marked-up copy must be clearly labeled as “Annotated Marked-up Drawings”, and it must be presented in the amendment or remarks section that explains the change to the drawings. 

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEVERLY MEINDL FLANAGAN whose telephone number is (571)272-4766.  The examiner can normally be reached on Mon-Fri 7:30AM to 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, either Supervisory Patent Reexamination Specialist Gay Ann Spahn can be reached at (571)-272-7731 or Supervisory Patent Reexamination Specialist Eileen Lillis can be reached on 571-272-77316928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								

/Beverly M. Flanagan/
Beverly M. Flanagan
Primary Examiner
CRU – Art Unit 3993



Conferees:	/GKD/ 
		Glenn K. Dawson  
		Primary Examiner
		Art Unit 3993   

		/GAS/
		Gay Ann Spahn  
		Supervisory Primary Examiner
		Art Unit 3993   



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that while the examination of the current reissue application falls under the pre-AIA  first to invent provisions due to the filing date of US Patent No. 10,744,266; the application for reissue filing date is after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.